Title: To James Madison from Joseph Pulis, 21 February 1802
From: Pulis, Joseph
To: Madison, James


					
						Monsieur,
						A Malte Le 21: fevrier 1802
					
					Me rapportant à ce que j’ai eû l’honneur de vous écrire précedemment par diverses 

occasions, Je vous réitere de nouveau par la fregate La Philadelfie commandée par le Cape. Samuel 

Baron, que dans ces jours passès arriva en ce Port La fregatte Boston, & demain partira pour se 

transporter sur les mers de Tripoli de Barbarie par la nouvelle qu’on a reçû aujourd’huy d’un corsaire 

Tripolin prest à partir du dit endroit; Je crois qu’a la vüe de cette fregate, le corsaire n’osera pas se 

mettre en mer.  De ce qu’il en arrivera j’aurais l’attention d’informer exactement tous les 

Commandants des fregates qui abborderont en cette Isle, & même tous ceux, qui seront sur les 

parages de la Sicille.
					Monsieur Lord Keyt, qui se trouve actuellement en ce Port ayant sous son commandement 

divers Vaisseaux & fregates partira bien-tôt pour remplir les ordres qu’on luy a donné; & dans peu 

de jours vuideront cette Place deux régiments Englais.
					On nous assûre ici L’arrivée prochaine du Grand-Maître de l’Ordre de St. Jean de Jerusalem 

avec sa suitte.
					La mauvaise recolte des denrèes dans la Regence de Tripoly cause une affreuse famine 

dans ces quartiers: Le Bey pour se faire payer les dîmes, qui luy sont dües, envoya dans l’interieur 

des terres; malgré la misere, une armée de 3000. hommes; mais contre son attente, elle a êté fort 

mal reçûe; & n’en est pas retourné que 800. hommes Environ.
					Linconvenient arrivé à la fregate la Philadelfie dans les poudres de la S. Barbe, qu’on à 

trouvé fort humides; a obligé le commandant de les mettre à terre pour les faire secher; dans 

cette operation Je me suis donné tous les mouvements possibles pour les remettre en bon-état, & 

les faire embarquer de nouveau; il est resté à terre 67: Barrils, qui n’ont pas pû être secs par les 

mauvais tems: Monsr. Le Comandant m’ordonna de les faire mettre en bon-êtat, & de les 

Expedier par la premiere fragate qu’arrivera en ce Port, ce que Je ne manquerais pas d’Effectuer: 

J’ai fait tout mon possible pour donner à cette fregate les assistences qui dependent de moÿ, 

ainsy que Je l’ai pratiqué pour le passé à bien d’autres batiments des États-Unis, & que Je ferais 

dans la suitte pour remplir mon devoir dans ma charge.  Disposé toujours à vos ordres, Je suïs avec 

le plus respecteux devoüement, Monsieur Votre Très-humbles, & Très Obeïst. Serviteur
					
						Joseph Pulis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
